               Case 20-11177-KBO         Doc 618     Filed 08/28/20     Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


                                                             )
In re:                                                       ) Chapter 11
                                                             )
AKORN, INC., et al.,                                         ) Case No. 20-11177 (KBO)
                                                             )
                              Debtors.                       ) (Jointly Administered)
                                                             )

              GABELLI FUNDS, LLC’S POTENTIAL WITNESS AND EXHIBIT
              LIST FOR HEARINGS ON SEPTEMBER 1-3, 2020 TO CONSIDER
                 THE SALE TRANSACTION AND PLAN CONFIRMATION

         Gabelli Funds, LLC (“Gabelli”) respectfully submits its witness and exhibit list for the

hearings currently scheduled for September 1, 2020 through September 3, 2020 (the “Hearings”)

concerning the (i) Debtors’ Motion Seeking Entry of an Order (A) Authorizing and Approving

Bidding Procedures, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form

and Manner of Notice Thereof, (D) Establishing Notice and Procedures for the Assumption and

Assignment of Certain Executory Contracts and Leases, and (E) Granting Related Relief (ECF

No. 18); and (ii) Confirmation of the Modified Joint Chapter 11 Plan of Akorn, Inc. and Its

Debtor Affiliates (ECF No. 547) .

                                         WITNESS LIST

         1.     Any persons listed or called at the Hearings by any other party,

         2.     Any impeachment witness, and

         3.     Any rebuttal witness.

                                            EXHIBITS

         1.     Gabelli may submit the following Exhibits at the Hearings:
              Case 20-11177-KBO         Doc 618      Filed 08/28/20    Page 2 of 4




Exhibit No.    Document

1.             Gabelli Funds, LLC’s Limited Objection to Confirmation of Plan [ECF No. 575]

2.             Contingent Value Rights Agreement between Akorn, Inc. and American Stock
               Transfer Trust Company, LLC, Dated April 1, 2020; Ex. A [ECF No. 575-1]
3.             Gabelli Funds, LLC’s Limited Response to Confirmation Objections by
               Provepharm, Inc. and Fresenius Kabi AG [ECF No. 602]

4.             Management Liability and Company              Reimbursement      Insurance    Policy
               Declarations; Ex. A [ECF No. 602-1]


       2.      Gabelli may also submit any exhibits included on the exhibit lists of and/or

introduced at the Hearings by any other party, and

       3.      Any rebuttal or impeachment exhibits.

                                RESERVATION OF RIGHTS

       Gabelli reserves the right to (a) amend or supplement the foregoing lists of witnesses and

exhibits at any time prior to the Hearings; (b) use additional exhibits for purposes of rebuttal or

impeachment, whether or not designated herein, and to further supplement the foregoing lists of

witnesses and exhibits as necessary in connection therewith; (c) rely upon and use as evidence (i)

additional documents produced by any party, (ii) exhibits included on the exhibit lists of any

other party, and (iii) any pleading, hearing transcript, order, or other document filed with or by

the Court in the above-captioned chapter 11 bankruptcy cases (the “Chapter 11 Cases”); and/or

(d) request that the Court take judicial notice of any pleadings, hearing transcripts, orders, or

other documents filed in the Chapter 11 Cases and/or any other related case or proceeding.




                                             2
            Case 20-11177-KBO   Doc 618   Filed 08/28/20     Page 3 of 4




Dated: August 28, 2020             Respectfully submitted,

                                   FARNAN LLP

                                   /s/ Michael J. Farnan
                                   Michael J. Farnan (Bar No. 5165)
                                   Brian E. Farnan (Bar No. 4089)
                                   919 North Market Street, 12th Floor
                                   Wilmington, DE 19801
                                   (302) 777-0300
                                   (302) 777-0301
                                   bfarnan@farnanlaw.com
                                   mfarnan@farnanlaw.com

                                   Andrew J. Entwistle (admitted pro hac vice)
                                   ENTWISTLE & CAPPUCCI LLP
                                   401 Congress Ave., Suite 1170
                                   Austin, Texas 78701
                                   (512) 710-5960
                                   aentwistle@entwistle-law.com

                                   Joshua K. Porter (admitted pro hac vice)
                                   ENTWISTLE & CAPPUCCI LLP
                                   299 Park Avenue, 20th Floor
                                   New York, NY 10171
                                   (212) 894-7282
                                   jporter@entwistle-law.com

                                   Attorneys for Gabelli Funds, LLC




                                   3
             Case 20-11177-KBO         Doc 618     Filed 08/28/20    Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that on August 28, 2020, I caused a copy of the foregoing document to be served

by the Electronic Case Filing System for the United States Bankruptcy Court for the District of

Delaware.


                                                   /s/ Michael J. Farnan
                                                   Michael J. Farnan




                                           4
